

EXHIBIT 10.2
 
PROMISSORY NOTE



       
BORROWER:
CarePayment Technologies, Inc.
5300 Meadows Road, Suite 400
Lake Oswego, OR 97035
Telephone: (503) 419-3500
LENDER:
Aequitas Commercial Finance, LLC
5300 Meadows Road, Suite 400
Lake Oswego, Oregon  97035
Telephone: (503) 419-3500
       



Principal Amount:  $3,000,000
Initial Interest Rate:  11%
Date of Note: September 29, 2011



1.      PROMISE TO PAY.   CarePayment Technologies, Inc., an Oregon corporation
(“Borrower”), promises to pay to the order of Aequitas Commercial Finance, LLC,
an Oregon limited liability company (“Lender”), in lawful money of the United
States of America, the principal amount of Three Million and 00/100 Dollars
($3,000,000) together with interest on the unpaid principal balance from the
date of disbursement until paid in full.  Borrower will pay Lender at Lender’s
address shown above or at such other place as Lender may designate in writing.


2.      PURPOSE.  This Note is issued pursuant to that certain Business Loan
Agreement between Borrower and Lender of even date herewith (the “Loan
Agreement”) and is subject to all of the terms thereof.  Capitalized terms used
herein which are not otherwise defined, if any, shall have the meanings ascribed
to them in the Loan Agreement.


3.      ADVANCES; RESTRICTIONS.  The outstanding balance of Advances made under
this Note may fluctuate from time to time, to be increased by future Advances
which may be made by Lender and to be decreased by repayments made by
Borrower.  Subject to the terms of the Loan Agreement, Advances hereunder may be
made in one funding or in multiple fundings.  Borrower acknowledges and agrees
that Lender is under no obligation to make any Advance hereunder and any Advance
shall be in Lender’s sole and absolute discretion.


4.      INTEREST RATE AND PAYMENT.  Interest shall accrue on the unpaid balance
of this Note at the rate of 11% per annum on the unpaid principal balance and
shall be calculated on the basis of a 365-day year and actual days
elapsed.  NOTICE: Under no circumstances will the interest rate on this Note be
more than the maximum rate allowed by applicable law.


5.      PAYMENT.  Borrower will pay this Note as follows:  Borrower will make
monthly interest-only payments on the outstanding balance of the Note commencing
one (1) month after the date of the Note and continuing on the same day of each
month thereafter.  At Lender’s option, such payments shall be made to Lender via
an Automated Clearing House (“ACH”) transfer from Borrower’s checking account.


6.      MATURITY; APPLICATION OF PAYMENTS.  The outstanding principal balance
and all accrued and unpaid interest shall be due and payable on or before
December 31, 2012 (the “Maturity Date”).  Provided, however, that after the
occurrence of an Event of Default, the outstanding principal and all accrued
interest shall be payable on demand.  Unless otherwise agreed or required by
applicable law, payments will be applied first to expenses for which Borrower is
liable hereunder (including unpaid collection costs and late charges), next to
accrued and unpaid interest, and the balance to principal.  In addition, the
outstanding principal balance and all accrued and unpaid interest shall be due
and payable in the event of (1) a sale of all or substantially all of the assets
of Borrower, or (2) the transfer of ownership or beneficial interest, by merger
or otherwise, of 25% or more of the stock or membership interests of Borrower.


7.      PREPAYMENT FEE.  All or any portion of this Note may be prepaid at any
time.  Early payments will not, unless agreed to by Lender in writing, relieve
Borrower of Borrower’s obligations to continue to make payments under the
payment schedule.  Rather, early payments will reduce the principal balance due
and may result in Borrower’s making fewer payments.  Borrower agrees not to send
Lender payments marked “paid in full”, “without recourse”, or similar
language.  If Borrower sends such payment, Lender may accept it without losing
any of Lender’s rights under this Note, and Borrower will remain obligated to
pay any further amount owed to Lender.  All written communications concerning
disputed amounts, including any check or other payment instrument that indicates
that payment constitutes “payment in full” of the amount owed or that is
tendered with other conditions or limitations or as full satisfaction of any
disputed amount must be mailed or delivered to Lender at the address above.


8.      LATE CHARGE.  If a payment is fifteen (15) days or more late, Borrower
will pay to Lender a late charge equal to the lesser of 5.0% of the regularly
scheduled payment or the maximum amount permitted under applicable law.


9.      INTEREST AFTER DEFAULT.  Upon default, including failure to pay all
amounts due upon final maturity of this Note, Lender may, at its option without
notice to Borrower and if permitted by applicable law, increase the interest
rate of this Note by 5.00 percentage points (500 basis points).  The interest
rate will not exceed the maximum rate permitted by law.


10.    DEFAULT.  Each of the following shall constitute an event of default
(“Event of Default”) under this Note:
 
Page 1 of 3 – PROMISSORY NOTE
(revised 12/1/08)
 
 

--------------------------------------------------------------------------------

 
 

(a)      Payment Default.  Borrower fails to make any payment when due under
this Note.


(b)      Other Defaults.  Borrower fails to comply with or to perform any other
term, obligation, covenant or condition contained in this Note or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender (or an affiliate of
Lender) and Borrower.  If any failure, other than a failure to pay money or to
comply with financial covenants and ratio requirements, is curable and if
Borrower has not been given a notice of a similar breach within the preceding
twelve (12) months, it may be cured (and no Event of Default will have occurred)
if Borrower after delivery of written notice from Lender demanding cure of such
failure: (a) cures the failure within fifteen (15) days; or (b) if the cure
requires more than 15 days, immediately initiates steps sufficient to cure the
failure and thereafter continues and completes all reasonable and necessary
steps sufficient to produce compliance within sixty (60) days after notice is
sent.


(c)      Default in Favor of Third Parties.  Borrower defaults under any loan,
extension of credit, security agreement, purchase or sale agreement, or any
other agreement in favor of any other creditor or person that may materially
affect any of Borrower’s property or Borrower’s ability to repay this Note or
perform Borrower’s obligations under this Note or any of the Related Documents.


(d)      False Statements.  Any warranty, representation or statement made or
furnished to Lender by Borrower or on Borrower’s behalf under this Note or the
Related Documents is false or misleading in any material respect, either now or
at the time made or furnished or becomes false or misleading at any time
thereafter.


(e)      Dissolution, Insolvency, etc.  The dissolution of Borrower (regardless
of whether election to continue is made), or any other termination of Borrower’s
existence as a going business, the insolvency of Borrower, the appointment of a
receiver for any part of Borrower’s property, any assignment for the benefit of
creditors, any type of creditor workout, or the commencement of any proceeding
under any bankruptcy or insolvency laws by or against Borrower.


(f)      Creditor or Forfeiture Proceedings.  Commencement of foreclosure or
forfeiture proceedings, whether by judicial proceeding, self-help, repossession
or any other method, by any creditor of Borrower or by any governmental agency
against any Collateral securing the Loan.


(g)      Adverse Change.  A Material Adverse Change occurs in Borrower’s
financial condition, or Lender reasonably believes the prospect of payment
performance of this Note has been impaired.


(h)      Insecurity.  Lender in good faith believes itself insecure.


11.    LENDER RIGHTS.  Upon the occurrence of an Event of Default, Lender may
declare the entire unpaid principal balance of this Note and all unpaid interest
and other amounts outstanding, including any prepayment charge which Borrower
would be required to pay, immediately due and payable, without notice of any
kind to Borrower, and Borrower will pay that amount.  In the case of an Event of
Default of the type described in the “Dissolution, Insolvency, etc.” subsection
above, such acceleration shall be automatic and not optional.


12.    ATTORNEYS’ FEES; EXPENSES.  Lender may hire or pay someone else to help
collect this Note if Borrower does not pay.  Borrower will pay Lender that
amount.  This includes, subject to any limits under applicable law, Lender’s
reasonable attorneys’ fees and legal expenses, whether or not there is a
lawsuit, including without limitation attorneys’ fees and expenses incurred by
Lender at trial, on appeal and in any arbitration or bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction).  If
not prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.


13.    ASSIGNMENTS. Borrower acknowledges that Lender may sell and assign its
interest in this Note, the payments due thereunder and all Related Documents, in
whole or in part, or participations therein, to an assignee (the
“Assignee”).  BORROWER ACKNOWLEDGES THAT ANY ASSIGNMENT OR TRANSFER BY LENDER OR
ANY ASSIGNEE SHALL NOT MATERIALLY CHANGE BORROWER’S OBLIGATIONS UNDER THE
ASSIGNED NOTE.  Any Assignee shall be entitled to enforce all the rights so
assigned but be under no obligation to Borrower to perform any of Lender’s
obligations under the assigned Note, the sole remedy of Borrower being against
Lender with Borrower’s right against Lender being unaffected except as provided
herein.  Borrower agrees that upon notice of assignment of this Note, it shall
pay directly to the Assignee, unconditionally, all amounts which become due
hereunder.  Borrower specifically covenants and agrees that it will not assert
against any Assignee any claims by way of abatement, defense, set-off,
counterclaim, recoupment or otherwise which Borrower may have against Lender or
any third party, and BORROWER SHALL NOT ASSERT AGAINST SUCH ASSIGNEE IN ANY
ACTION FOR NOTE PAYMENTS OR OTHER MONEYS PAYABLE HEREUNDER ANY DEFENSE EXCEPT
THE DEFENSE OF PAYMENT TO SUCH ASSIGNEE.  Upon Lender’s request, Borrower will
acknowledge to any Assignee receipt of Lender’s notice of assignment.


14.    JURY WAIVER.   LENDER AND BORROWER HEREBY WAIVE THE RIGHT TO ANY JURY
TRIAL IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER LENDER OR
BORROWER AGAINST THE OTHER.


Page 2 of 3 – PROMISSORY NOTE
(revised 12/1/08)
 
 

--------------------------------------------------------------------------------

 


15.    GOVERNING LAW.  This Note will be governed by, construed and enforced in
accordance with the laws of the State of Oregon.  This Note has been accepted by
Lender in the State of Oregon.


16.    CHOICE OF VENUE.  If there is a lawsuit, Borrower agrees to submit to the
jurisdiction of the courts located in Portland, Oregon and waives any objections
that such venue is an inconvenient forum.


17.    COLLATERAL.  Borrower acknowledges this Note is secured by the Collateral
described in the Loan Agreement andr Security Agreement executed by Borrower.


18.    SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon
Borrower and Borrower’s successors and assigns, and shall inure to the benefit
of Lender and its successors and assigns.


19.    GENERAL PROVISIONS.  Lender may delay or forego enforcing any of its
rights or remedies under this Note without losing them.  Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment and notice of dishonor.  Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability.  All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender’s security interest in the Collateral and take
any other action deemed necessary by Lender without the consent of or notice to
anyone.  All such parties also agree that Lender may modify this loan without
the consent of or notice to anyone other than the party with whom the
modification is made.  If there is more than one Borrower, the obligations of
each Borrower under this Note are joint and several.


UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY LENDER AFTER
OCTOBER 3, 1989 CONCERNING LOANS AND OTHER CREDIT EXTENSIONS MUST BE IN WRITING,
EXPRESS CONSIDERATION AND BE SIGNED BY LENDER TO BE ENFORCEABLE.


PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE.  BORROWER AGREES TO THE TERMS OF THIS NOTE.


BORROWER:
CarePayment Technologies, Inc.


By:
   
Name:
James T. Quist
 
Title:
President
 



Page 3 of 3 – PROMISSORY NOTE
(revised 12/1/08)
 
 

--------------------------------------------------------------------------------

 